DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see Remarks, filed 9 November 2021, with respect to the rejections of claims 1-20 under 35 U.S.C. § 103 have been fully considered and are persuasive.  The rejections of claims 1-20 under 35 U.S.C. § 103 have been withdrawn.

Allowable Subject Matter
3.	Claims 1-8 and 10-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Several prior art references are pertinent to the recited claims, namely:
1.	Gingrich (US-2021/0338110): tracks body posture, pose and motion using body movement points
2.	Tsang (US-2020/0219284): tracks body posture, pose and motion using a simplified skeletal frame to monitor physical exercise performance
3.	Doolittle (US-2020/0097732): tracks skeletal poses and motion of each one of multiple subjects in captured video frames
4.	Perry (US-2018/0315202): uses video from multiple cameras to track spatial and temporal biomechanical data of athlete

6.	Bian (US-2021/0049353): uses artificial intelligence analysis of video data to determine, using a persons of interest and objects of interest, physical function indicators to be used in a clinical setting
7.	Zhang (US-2019/0366153): uses video from mobile device to determine sports analytics of people playing a sport
8.	Germann (US-2011/0267344): uses frames from video sequence to track pose and movement of a sports player
9.	Clarke (US-5,689,241): alert feedback if cameras, sensors, and fuzzy logic controller determine driver is asleep
10.	Namboodiri (US-2021/0001172): captures consecutive exercise poses and provides exercise form guidance
11.	Jang (US-2016/0216770): analyses motion data of skeletal joint coordinates and angles to evaluate temporal and spatial consistency

Independent claim 1 recites a ‘method for providing automated video analytics, comprising: receiving, at a computing device, a first image and a second image; detecting a person within each of the first image and the second image; determining a pose of the person within each of the first image and the second image; identifying a plurality of points based on the pose, each point being indicative of a location of a body part of the person; generating a posture 
Some features of claim 1 are taught in the combination of prior art references set forth above.  However, not all of the features of claim 1, such as the entirety of the automatically providing step, nor is claim 1 as a whole taught by the prior art.  Since claim 1 is not taught by any of the prior art references cited above, nor any other prior art discovered by Examiner, either singly or in an obvious combination, claim 1 distinguishes over the prior art.

Independent claim 8 recites a ‘computing device for providing automated video analytics, comprising: a communications interface; a processor; and a memory having instructions stored thereon that, when executed by the processor, cause the computing device to: receive an a series of images associated with a movement of a person; detect the person within the series of images; determine a pose of the person within the series of images; identify a plurality of points based on the pose, each point being indicative of a location of a body part of the person; generate a posture skeleton based on the plurality of points, the posture skeleton comprising lines interconnecting at least some of the plurality of points; and output a first image of the series of images with the posture skeleton superimposed over the person; receive an input from a user that comprises an adjustment to correct a position of at least one data point of the posture skeleton of the first 
Some features of claim 8 are taught in the combination of prior art references set forth above.  However, not all of the features of claim 8, nor is claim 8 as a whole, taught by the prior art.  Since claim 8 is not taught by any of the prior art references cited above, nor any other prior art discovered by Examiner, either singly or in an obvious combination, claim 8 distinguishes over the prior art.

Independent claim 15 recites a ‘method for providing automated video analytics, comprising: receiving, at a computing device, an image; detecting a person within the image; receiving, at the computing device, a selection from a user that indicates a sport and a specific sport movement being performed by the person within the image, wherein the specific sport movement is selected from a plurality of sport movements associated with the sport; determining a pose of the person; identifying a plurality of points based on each pose, each point being indicative of a location of a body part of the person; generating a posture skeleton for the image based on the plurality of points, each posture skeleton comprising lines interconnecting at least some of the plurality of points; and analyzing the pose of the person based on the selected sport and the selected sport movement; generating and outputting at least one movement metric associated with the person based at least in part on the selection and the analysis of the pose of the person; outputting an annotated image with the posture skeleton superimposed over the person; and outputting an additional image in a side by side arrangement with the annotated 
Some features of claim 15 are taught in the combination of prior art references set forth above.  However, not all of the features of claim 15, nor is claim 15 as a whole, taught by the prior art.  Since claim 15 is not taught by any of the prior art references cited above, nor any other prior art discovered by Examiner, either singly or in an obvious combination, claim 15 distinguishes over the prior art.
  Claims 2-7, 10-14, and 16-21 each distinguish over the prior art at least due to their respective dependencies from a distinguishing claim.
Since each of claims 1-8 and 10-21 distinguish over the prior art and there are no other grounds of rejection or objection, claims 1-8 and 10-21 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J Tryder can be reached on 571-270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES A THOMPSON/Primary Examiner, Art Unit 2616